Title: Thomas Jefferson to Henry Flood, 21 February 1812
From: Jefferson, Thomas
To: Flood, Henry


          
                  
                     Sir  
                     Monticello 
                     Feb. 21. 12.
          
		  
		  Your letter of Jan. 29. is just now recieved, having been three weeks on the road. I have this day written by the mail to my overseer at Poplar forest to send off two boys on horseback with bags as soon as he recieves my letter. I shall probably be on myself nearly as soon as he will be sending for the seed, and will leave the price of it
			 with you as I pass. with my thanks for your attention to this matter be pleased to accept the assurance of my esteem & respect
          
            Th:
            Jefferson
        